Case 3:19-cm-00019-MEF Document1_ Filed 05/31/19 Page 1 of 22 PagelD #: 1
AO 106 (Rev. 04/10) Application for a Search Warrant

Us DISTRICT COURT
WESTERN DIST ARKANSAS
UNITED STATES DISTRICT COURT FILED
for the MAY 3 1 2019

Western District of Arkansas DOUGLAS F. YOUNG, Clerk
By
In the Matter of the Search of ) Deputy Clerk
(Briefly describe th ty to b hed F
or identify the person by name and address) Case No. 3:19cM {4
The premises, structures, and vehicles located )
at 8135 Rally Hill Road, Everton, Arkansas

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Western District of Arkansas (Harrison Div.) , there is now concealed (identify the

person or describe the property to be seized):

See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
W evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;

Ma person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. 841(a)(1) Distribution of Methamphetamine
21 U.S.C. 846 Conspiracy

The application is based_on these facts;
See Attached Affidavit of FBI SA Justin Ledzinski.

om Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 
  

 

licant’s signature

FBI SA Justin Ledzinski

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 35/31 /{4 OF

Judge's signature

 

City and state: Fort Smith, Arkansas Hon. Mark E. Ford, U.S. Magistrate Judge

Printed name and title

 

 
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 2 of 22 PagelD #: 2

ATTACHMENT A

DESCRIPTION OF THE LOCATION TO BE SEARCHED

The premises, home, and curtilage of the home located at 8135 Rally Hill Road, Everton Arkansas,
72633 pictured below. The home itself is situated at the intersection of Rally Hill Road and Meadowbrook Lane,
on the north side of Rally Hill Road and west side of Meadowbrook Lane, with the front of the home facing

south. The home itself is a trailer with an orange roof and an attached building on the northern side as pictured
below.

All sheds/outbuildings or containers located at 8135 Rally Hill Road, Everton Arkansas, 72633.

All vehicles located at or in 8135 Rally Hill Road, Everton Arkansas, 72633 at the time of the execution
of the search warrant.

 
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 3 of 22 PagelD #: 3

ATTACHMENT B

ITEMS TO BE SEARCHED FOR AND SEIZED:

Articles of personal property tending to establish and document possession and/or
distribution of controlled substances; or a conspiracy to do such; structuring or money
laundering (financial transactions) designed to conceal or disguise the nature, location,
source, ownership, or control of proceeds of a controlled substance, or to avoid a

transaction reporting requirement; including but not limited to the following:

1. Controlled substances, buyer lists, seller lists, ledgers, financial records
relating to the purchase, sale, or distribution of controlled substances,
paraphernalia including but not limited to weight scales and packaging
material.

2. Books, records, receipts, notes, bank statements and other bank records,
money drafts, letters of credit, money orders, cashiers checks, and other
monetary instruments, passbooks, bank checks, safe deposit box keys and
records, and items evidencing the obtaining, secreting, transfer, concealment,
and/or expenditure of proceeds from the sale of controlled substances; items
providing evidence pertaining to structuring or money laundering, and
documentation evidencing the expenditure of the proceeds of narcotics
distribution to acquire assets, including, but not limited to, the purchase of
vehicles, clothing, furniture, and electronic equipment.

3. Income tax returns, W-2 and W-4 forms, receipts, and other documents

pertaining to the filing of personal and business tax returns.
Case 3:19-cm-00019-MEF Document1_ Filed 05/31/19 Page 4 of 22 PagelD #: 4

4, United States currency and other financial instruments in amounts indicative of
the proceeds of illegal drug trafficking.

5. Indicia of occupancy, residency, and/or ownership of real property including but
not limited to utility and telephone bills, mortgage payment receipts and keys.

6. Papers, tickets, notes, schedules, receipts, and other items relating to domestic,
international, and interstate travel.

7. Photographs, and/or video tape reproductions of co-conspirators, assets, or
controlled substances.

8. Personal and business calendars, address and/or telephone books, rolodex indices,
pager or cellular telephone memory, and papers reflecting names, addresses,
telephone numbers, pager numbers, fax numbers, telex numbers, correspondences
of the subjects of the investigation, and their criminal associates, sources of
supply, customers, and financial institutions.

9. Weapons and counter-surveillance equipment that might be utilized in the conduct
of illegal drug transactions.

10. Cellular Telephones, personal telephone books, telephone records, electronic
memory chips, SIM cards utilized in cellular telephones, computers, tablet
computing devices and data storage devices including discs, drives, CD’s and
DVD’s and the electronically stored data thereon. The electronically kept
information or data stored on cellular telephones, electronic memory chips, SIM
cards, electronic storage devices, computers or PDA’s whether in files or disc,
drives, in memory storage devices, in the drives or other electronic storage

medium. E-mail, text messages or other notes or records whether financial or
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 5 of 22 PagelD #: 5

otherwise, accessible by computer or other communication services stored in files
on hard drives, drives, CD, DVD, in the drives, or other electronic storage
medium or device. Agents are authorized to search computers, backup media and
other digital media storage devices on the premises. If Agents cannot, for
technical reasons or because of the volume of information, search on site, then
Agents are authorized to make an image of hard drives or seize the computers,
printers, backup digital media, hard disk drives or other devices capable of storing
digital media and remove them to a laboratory setting to retrieve the listed
information. Agents are authorized to seize any and all software, manuals,
passwords, or any other instructions necessary to read, understand, or interpret the
above-described information. Under Rule 41()(1)(B), Agents may retain a copy
of that information for purposes of the investigation. The government proposes
that the original storage media plus a full image copy of the seized media be
retained by the government.

11. Robert Leroy Black.

12. Lindsey Brooke Johnson, a/k/a Lindsey Brooke Campbell, a/k/a Lindsey Brooke

Thomason.
Case 3:19-cm-00019-MEF Document1_ Filed 05/31/19 Page 6 of 22 PagelD #: 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
HARRRISON DIVISION

IN THE MATTER OF THE SEARCH OF

THE PREMISES, STRUCTURES, AND

VEHICLES LOCATED AT 8135 Rally Hill Filed Under Seal
Road, Harrison, Arkansas

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, FBI Special Agent Justin Ledzinski, being first duly sworn, hereby depose and state as
follows:
INTRODUCTION AND AGENT BACKGROUND

1. This affidavit is being submitted in support of an application for a search
warrant for the premises, residence and vehicles located at 8135 Rally Hill Road,
Harrison, Arkansas which is the residence of Lindsey Brooke Johnson, Diana Johnson,
and Robert Black (hereafter ‘subject property’). The subject property is described with
more particularity in Attachment A to this search warrant application. Because this
Affidavit is being submitted for the limited purpose of establishing probable cause to
search the subject property, it does not include all of the information known to me as part
of this investigation, but only information sufficient to establish probable cause for the
requested search warrant. The items to be seized pursuant to this search warrant are
described herein and in Attachment B.

2. I have been a Special Agent with the FBI for over ten (10) years. I am
currently assigned to the Little Rock Office, Fayetteville Resident Agency of the FBI,
and have been so since November of 2007. From 2005 to 2007, I was assigned to the

Laredo, Texas Resident Agency of the FBI. In connection with my FBI duties, I have
Affidavit of FBI SA Justin Ledzinski Page 1
Case 3:19-cm-00019-MEF Document1_ Filed 05/31/19 Page 7 of 22 PagelD #: 7

received specialized training in the enforcement of federal narcotics laws. This training
and experience has involved, among other things, (a) the debriefing of defendants,
witnesses, and informants, as well as others who have knowledge of the distribution and
transportation of controlled substances, harboring, shielding, smuggling and employment
of illegal aliens and of the laundering and concealment of proceeds of drug trafficking;
(b) surveillance; (c) analysis of documentary and physical evidence; (d) conducting
undercover operations; (e) preparing and executing state and federal search warrants and
arrest warrants; (f) collecting information to further investigations; and (g) arresting
individuals involved in drug trafficking violations. I also have experience in
investigations involving the interception of wire communications. | am currently
assigned to the Organized Crime Drug Enforcement Task Force (OCDETF). Based on
this training and experience, I have become familiar with the manner in which narcotics
traffickers conduct their drug-related businesses, including the methods employed by
narcotics dealers to import and distribute narcotics. I have also become familiar with
their use of coded language to refer to narcotics, drug proceeds, and other aspects of
narcotics trafficking. I have been personally involved in several investigations involving
the unlawful possession, manufacture, and distribution of controlled substances,
including cocaine and methamphetamine as well as investigations involving money
laundering offenses. I have also been personally involved in several drug trafficking
organization investigations that included the interception of wire communications.

3. Regarding the business of illegal narcotics trafficking, I am also aware of the

following things based upon my training and experience:
Case 3:19-cm-00019-MEF Document1_ Filed 05/31/19 Page 8 of 22 PagelD #: 8

a. That drug dealers very often place assets, including accounts at
financial institutions, in names other than their own to avoid detection by
government or other law enforcement agencies.

b. That even though these assets are in other names, the drug dealers
continue to use these assets and exercise dominion and control over them.
c. That drug dealers frequently maintain on-hand amounts of United States
currency in order to maintain and finance their ongoing illegal drug
business.

d. That drug dealers often maintain books, records, receipts, notes,
ledgers, computers, computer disks, tickets, money orders, cashier’s
checks, wire transfer receipts, and similar drug related financial
documents and records pertaining to the transportation, ordering, sale and
distribution of illegal drugs. Furthermore, such documents are often
written in code.

e. That drug dealers commonly front (provide illegal drugs on
consignment) to their clients and often keep the aforementioned items so
they can account for their drugs, the money owed for these drugs, and who
has or owes for these drugs.

f. That the aforementioned books, records, receipts, notes, ledgers, tickets,
money orders, cashier’s checks, and similar financial documents and
records, including computers, computer disks, diskettes, and hard drives,
and other media are maintained where the drug dealers have ready access

to them.
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 9 of 22 PagelD #: 9

g. That it is common for drug dealers to conceal contraband, large
amounts of currency, precious metals, jewelry, address lists, telephone
lists, proceeds of drug sales, and records of drug transactions in secure
locations within their residences, yards, garages, offices, businesses,
automobiles, safes, safe deposit boxes, and obscure locations known only
to them, 1.e., mail drops, mini storage warehouses, etc., for ready access
and to conceal the same from law enforcement authorities.

h. That persons involved in illegal drug trafficking conceal in their
residences, yards, offices, businesses, safes, garages, storage buildings,
vehicles, safe deposit boxes, and obscure locations, caches of drugs, large
amounts of currency, weapons, financial instruments, precious metals,
jewelry, and other items of value and/or proceeds from drug transactions
and evidence of financial transactions relating to obtaining, transferring,
secreting, or spending of money made from engaging in illegal drug
trafficking activities.

i. That drug dealers often purchase expensive vehicles, businesses and
residences with the proceeds from their drug transactions. Also, that drug
dealers frequently change vehicles and register vehicles in other names to
avoid detection by law enforcement personnel.

j. That drug dealers amass large proceeds from the sale of illegal drugs,
they often attempt to legitimize their profits and maintain evidence of

financial transactions relating to the obtaining, transferring, secreting or
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 10 of 22 PagelD #: 10

spending of large sums of money derived from their illegal drug
distribution activities.
k. That to accomplish these goals, drug dealers utilize, including but not
limited to, foreign and domestic banks and their attendant services,
securities, cashier’s checks, money drafts, letters of credit, brokerage
houses, real estate, shell corporations, business fronts, telephones,
cellular telephones, facsimile machines, digital and various paging
devices, and two-way radio systems. Furthermore, drug dealers frequently
change telephone numbers, paging devices and telephone instruments.
]. That drug dealers commonly maintain addresses and telephone numbers
in books or papers which reflect names, alias names, addresses, and
telephone numbers for their associates in their illegal drug trafficking.
m. That drug dealers take or cause to be taken photographs, video and
digital audiotapes of themselves, their associates, their property, and their
illegal products. Furthermore, these drug dealers often maintain these
photographs, video and audiotapes in their residences, offices, safes,
garages, storage buildings, vehicles and safe deposit boxes.
n. That drug dealers frequently keep paraphernalia for packaging, diluting,
weighing, and distributing the illegal drugs. Furthermore, this
paraphernalia includes, but is not limited to, scales, plastic bags, diluting
agents, boxes, trash compactors, heat sealers, and sealing tape.

o. That the courts have recognized that unexplained wealth is probative
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 11 of 22 PagelD #: 11

evidence of crimes motivated by greed, and in particular, illegal
trafficking in controlled substances.

p. That drug traffickers very often possess firearms and other weapons for
the purpose of protecting their drug trafficking enterprises from the efforts
of law enforcement authorities as well as from persons who might attempt
to steal any drugs or money possessed by the drug traffickers.

q. Affiant is aware that drug traffickers often maintain extra residences as
stash houses, meeting locations, and temporary housing for drug
associates. Furthermore, these residences are frequently rented, purchased
or titled in others names even though the residences remain in the control
of the drug traffickers.

r. In the Affiant’s experience as an investigator, it has been found that
illegal drug trafficking is frequently a continuing activity over months and
even years. Illegal drug traffickers typically will obtain and distribute
controlled substances on a regular basis much as a distributor of a
legitimate commodity would purchase stock for sale, and similarly, such
drug traffickers will have an inventory which will fluctuate in size
depending upon the demand for the product. The Affiant expects the drug
trafficker to keep records of his illegal activities for a period extending
beyond the time during which he actually possesses illegal controlled
substances, in order that he can maintain contact with his criminal
associates for future drug transactions, and so that he can have records of

prior transactions for which he might still be owed money, or might owe

6
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 12 of 22 PagelD #: 12

someone else money. Drug traffickers frequently use third parties to
transport shipments of illegal drugs and cash proceeds from the sale of
illegal drugs. These third parties use a variety of methods to transport
shipments of illegal drugs and cash, including automobiles.

4, I have personally participated in the investigation set forth below. I am
familiar with the facts and circumstances of the investigation through my personal
participation, from discussions with other agents of FBI and other law enforcement
officers. Unless otherwise noted, wherever in this affidavit I assert that a statement was
made, the information was provided by another FBI agent or law enforcement officer.
Such statements are among many statements made by others and are stated in substance
and in part unless otherwise indicated. In addition, this affidavit is based on information
from the following sources:

a. Oral and written reports about this and other investigations which I have

received from federal agents and local law enforcement;

b. Physical surveillance conducted by federal agents and task force officers

(TFO), or local law enforcement agencies, the details of which have been reported

to me either directly or indirectly;

c. A review of telephone toll records, and subscriber information; and cell phone

location data obtained by Court order;

d. Public records;
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 13 of 22 PagelD #: 13

e. A review of line sheets detailing intercepted telephone calls related to this

investigation’;

f. A review of audio recordings of intercepted telephone calls related to this

investigation;

g. Information provided by reliable confidential sources of information and

cooperating defendants; and

h. My training and experience as a Special Agent and the training and experience

of other Special Agents of FBI and other law enforcement officials.

5. Based on the facts set forth in this affidavit, there is probable cause to
believe that the subject property described in Attachment A has been used and continues
to be used to commit violations of 21 U.S.C.§ 841(a)(1) and 846 as provided in 18 U.S.C.
§ 2. There is also probable cause to believe that the items to be seized described in
Attachment B will constitute evidence of these criminal violations, and will lead to the
identification of additional individuals who are engaged in the commission of these
offenses.

6. Your affiant further states that there is probable cause to believe that the
items sought for seizure will lead to evidence of the aforementioned conspiracy to
distribute controlled substances as well as the identification of individuals who are

engaged in the commission of that crime and related crimes.

 

' In some locations, line sheets are quoted. These quotes are not intended to be taken as an exact quotation of the
conversation between the parties, but do reflect for the reader to capture the essence of the conversation between the
parties.
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 14 of 22 PagelD #: 14

Current Posture of the Investigation

7. On May 8, 2019, a Grand Jury sitting in the Western District of Arkansas
issued Indictments against JASON ALVAREZ, ZACHERY MANNING, LINDSEY
BROOKE JOHNSON, ROBERT BLACK and others not listed here. All were indicted
for various violations if 21 U.S.C. § 841(a)(1) and 846.

8. Based upon the investigation conducted by Affiant and Special Agents and
Task Force Officers of the FBI, and other federal state and local law enforcement
agencies, it is the belief of the Affiant that JASON ALVAREZ. supplied
methamphetamine to ZACHERY MANNING, LINDSEY BROOKE JOHNSON and
ROBERT BLACK, who in turn sold it to their own methamphetamine customers.

Probable Cause Regarding the Subject Property

9, On November 29, 2018, a confidential informant working in conjunction
with the FBI conducted a controlled purchase of methamphetamine from Zachery
Manning. The confidential informant has a criminal history which includes convictions
in the State of Arkansas for felony theft of property and residential burglary in 2005 and
misdemeanor theft of property in 2016; and convictions in the State of Missouri for
misdemeanor theft in 2014 and felony burglary in 2016. The confidential informant was
receiving consideration on this arrest in exchange for their efforts as a confidential
source. The confidential informant’s information has been corroborated as truthful
through surveillance, telephone toll analysis, controlled purchases of methamphetamine,
and wire and electronic interceptions. As such, I believe the information provided by the

confidential informant is truthful and can be trusted as accurate.
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 15 of 22 PagelD #: 15

10. When the confidential informant met with Zachery Manning to conduct
the purchase, Manning explained that they would have to travel to obtain the
methamphetamine. To that end, ultimately Manning entered the confidential informant’s
vehicle and they traveled to the subject property, where Manning went inside while the
confidential informant waited in the vehicle. Upon returning to the vehicle, the informant
reported that Manning possessed what appeared to be three (3) ounces of
methamphetamine. Manning provided two of them to the informant in exchange for
$1,050.00 in United States currency and kept the additional third ounce of
methamphetamine for himself. The informant returned Manning to his residence at the
conclusion of the transaction. The methamphetamine was sent to the DEA laboratory for
further testing, which confirmed the substance to be 50.5 grams of actual
methamphetamine.

11. At the time of the purchase of methamphetamine on November 29, 2018
described above, the FBI did not know the identity of the residents of the subject
property. The subsequent investigation in 2019 revealed the residents to be Dianna
Johnson, Lindsey Johnson, and Robert Black’, who is in a romantic relationship with
Lindsey Johnson.

12. On February 19, 2019, the Honorable P.K. Holmes, II] authorized the
interception of wire and electronic interceptions from telephone number 870-577-4617.

870-577-4617 (hereafter, “Manning telephone’) which was utilized by Zachery Manning,

 

? Although not at the subject property, the FBI has conducted controlled purchases of methamphetamine from
Robert Black on September 28, 2018 (157.8 grams) and October 10, 2018 (183 grams). These controlled purchases
were conducted at a former residence of Robert Black on Mikes Road in Harrison, Arkansas, which Black vacated
towards the end of 2018 or beginning of 2019.

10
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 16 of 22 PagelD #: 16

a methamphetamine seller in the Harrison, Arkansas area. Interceptions on the Manning
telephone began in the evening hours of February 19, 2019 and ceased on March 15,
2019, when Zachery Manning was arrested by the State of Arkansas for possession of
methamphetamine with purpose to distribute and simultaneous possession of drugs and
firearms after a traffic stop in Harrison, Arkansas.

13. On February 26, 2019 at approximately 4:14 pm, Manning received a text
message from his supplier of methamphetamine Jason Alvarez who stated ““‘Zach its tiny
I need Lindsey to hit me up right now I need everything she jas n is avoiding my calls

right now.”

14. _ Later that same day, between 4:48 pm and 4:49 pm, the following text

message dialogue occurred between Manning and Alvarez:

ZM: Ok well call bbn me when u can and how much does she
owe (4:48 pm)

Tiny: 13 (4:49 pm)
ZM: Ok (4:49 pm)
ZM: We got u (4:49 pm)

Based on my training, experience, and knowledge of this investigation, I believe that
when Alvarez stated he needed everything Lindsey has, he is asking Zachery Manning to
help him contact Johnson so he can collect money derived from methamphetamine sales
from her. | further believe Johnson owed Alvarez $13,000 from methamphetamine sales

as of February 26, 2019.

1]
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 17 of 22 PagelD #: 17

15. Wire and electronic interceptions indicated that later that day, Manning
would be traveling to Lindsey Johnson’s location. In the evening hours, FBI
investigators followed Manning to the subject property. At approximately 8:10 pm, the
FBI observed as Johnson left the vehicle in his residence followed by Manning in his
vehicle. Interceptions from the Manning telephone indicated that FBI surveillance had
likely been compromised, therefore, surveillance was terminated.

16. On March 15, 2019, the Harrison Police Department received a call from a
local hotel. The hotel staff stated that Lindsey Johnson had vacated her room at the hotel
and left behind a backpack containing a large amount of United States Currency. HPD
Det. Matt Odom responded to the hotel and was presented with a backpack containing a
large amount of money and notes which are best described as owe-paid ledgers. In my
experience, such ledgers are commonly maintained by drug dealers to keep an accounting
of the drugs they have provided on credit. The money was later counted and found to be
$14,733 in United States Currency.

17. While Det. Odom was at the hotel, Johnson contacted the hotel. The hotel
staff put Johnson on the telephone with Odom. Odom informed Johnson that he was in
possession of her backpack and they made arrangements to meet at the Harrison Police
Department on March 18, 2019.

18. On March 18, 2019, Lindsey and Dianna Johnson arrived at the police
department and were each interviewed separately by Det. Odom after being advised of
their Miranda warnings. In their interviews, they gave conflicting stories. Lindsey
Johnson stated that the money was given to her by her mother Dianna, who gave it to her

to buy a house. Dianna Johnson stated that she had given the money to Lindsey, but

12
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 18 of 22 PagelD #: 18

knew nothing about the purchase of a house. Neither Dianna nor Lindsey Johnson could
tell Det. Odom the amount of money that was in the backpack. Later in the investigation,
as will be described below, investigators confirmed that the stories given by both Dianna
and Lindsey Johnson were false. The $14,733 is currently pending in a State of Arkansas
forfeiture lawsuit in Boone County, Arkansas.

19. | On March 27, 2019, the Boone County Sheriff's Department received a
complaint from the owner of 8183 Rally Hill Road, the home next door to the subject
property, that his tenants were involved in nefarious drug activity at the residence. The
landlord identified his tenants as “Lindsey and Robert Battenfield.” Investigators showed
the landlord photographs of Lindsey Johnson and Robert Black and he identified them as
his tenants “Lindsey and Robert Battenfield,” which investigators determined was a false
last name.

20. The Boone County Sheriff's Department obtained an arrest warrant for
Lindsey Johnson for a State of Arkansas drug offense and was aware that Robert Black
had multiple arrest warrants outstanding for being an absconder from State of Arkansas
supervision. A search warrant for the 8183 Rally Hill Road residence was obtained by
the State of Arkansas to locate Black and Johnson inside the residence. It was served the
same day. Upon arrival at 8183 Rally Hill Road for service of the search warrant,
officers observed Johnson attempt to flee from the subject property next door. Johnson
was arrested and in a field interview Johnson admitted that Black had fled as well.
Black was not apprehended. The search warrant of the property inhabited by Black

and Johnson yielded methamphetamine, paraphernalia associated with

13
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 19 of 22 PagelD #: 19

both the use and sale of methamphetamine, and a security system with 5 cameras pointed
at all of the points of ingress and egress of the 8183 Rally Hill Road residence.

21. On April 19, 2019, investigators still had not located Robert Black for the
State of Arkansas absconding warrants that they attempted to serve on March 27, 2019.
On that date, the Arkansas State Police and Boone County Sheriff's Office were
attempting to locate Black in the area of the subject property. The investigators noticed a
pickup truck associated with Black on the roadway near the subject property. Upon
seeing marked patrol units, the subject driving the vehicle, presumably Black, exited the
vehicle and fled on foot from investigators into the woods north of the
subject property. Investigators pursued the subject, but were unsuccessful in locating
him. An inventory of the vehicle from which the individual fled yielded a large
sum of U.S. Currency, rudimentary pay-owe accounting ledgers, and numerous
cellular telephones. Based on my experience, specifically my experience with Robert
Black, I believe these items are indicative of drug trafficking. One of the cellular
telephones seized from the pickup was later forensically searched by the Boone County
Sheriff's Department. The results of the search indicated that Robert Black was the
owner/user of the cellular telephone and thus the person who fled from investigators near
the subject property.

22. A short time later, Lindsey Johnson arrived at the subject property
operating a vehicle registered to her mother, Dianna Johnson. A narcotics-detecting
canine was deployed on the vehicle, which alerted to the presence of narcotics in the
vehicle. The vehicle was searched, and $4,920 in U.S. Currency was located. A
controlled sniff of the $4,920 in currency was conducted by the narcotics-detecting

canine, which alerted to the presence of narcotics on the money. Based on my

14
Case 3:19-cm-00019-MEF Document1_ Filed 05/31/19 Page 20 of 22 PagelD #: 20

experience, specifically my experience with Lindsey Johnson, I believe that her
possession of this money is indicative of drug trafficking. While at the subject property,
Lindsey Johnson was interviewed and stated that she lives at the subject property with her
mother, Dianna Johnson. Johnson refused to sign a receipt for the currency, which was
seized by the Boone County Sheriff's Department pending an asset forfeiture lawsuit.

23. Investigators returned to the subject property on April 23, 2019 to attempt
to locate Robert Black and again get Lindsey Johnson to sign the receipt for the currency
seized on April 19, 2019. Johnson again refused to sign the receipt and confirmed that
she resides in the subject property with Dianna Johnson. Johnson stated she had not seen
Black in some time, which I believe to be false based upon Black’s presence near the
subject property on April 19, 2019.

24, On May 23, 2019 an interview was conducted with Jason Alvarez, the
supplier of methamphetamine for Johnson and Manning. Alvarez confirmed that Lindsey
Johnson and Zachery Manning were supplied methamphetamine by him, and additionally
confirmed that Black and Johnson are in a romantic relationship; however, Alvarez stated
he had never met Black. Alvarez stated that Johnson was in arrears by several thousand
dollars for methamphetamine he had previously provided her and specifically stated that
Johnson had informed him that she had lost a large methamphetamine payment at a hotel.
Thus, it is confirmed that the stories given by Dianna and Lindsey Johnson on March 18,
2019 are false. I further believe based on this and Lindsey Johnson’s residence at the
subject property with her mother that Dianna Johnson is likely involved in the trafficking

of methamphetamine as well.

15
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 21 of 22 PagelD #: 21

25. Based on the above paragraphs, Affiant submits that Lindsey Johnson,
Dianna Johnson and Robert Black have utilized and continues utilize the subject property
described in Attachment A for drug trafficking activities in violation of 21 U.S.C.
841(a)(1) and 846.

26. As such, your affiant asserts that there is probable cause to believe that
evidence of a Conspiracy to Distribute Controlled Substances in violation of Title 21,
United States Code, Sections 841(a) and 846 will be maintained in properties described in
Attachment A. Thus, Affiant prays that a search warrant will issue.

JUSTIFICATION FOR A “NO KNOCK” SEARCH WARRANT

27. | assert that a search warrant which is executable without the “knock and
announce” requirement is necessary to protect the safety of the officers executing the
warrant, safety to the public, to prevent the destruction of evidence and to prevent the
flight of the subjects to be arrested, Robert Black and Lindsey Johnson. As noted above,
on March 27, 2019, Black successfully fled and Johnson attempted to flee from the
subject property when investigators sought to serve a search warrant on an adjacent
property. Moreover, on April 19, 2019, Black fled from his vehicle near the subject
property when investigators were conducting surveillance on the subject property.
Finally, when investigators served a search warrant on the former residence of Lindsey
Johnson and Robert Black at the property next door to the subject property on March 27,
2019, investigators located a security system that was used by the occupants to detect

when persons, such as law enforcement, may be attempting to access their property. As

16
Case 3:19-cm-00019-MEF Document1 Filed 05/31/19 Page 22 of 22 PagelD #: 22

such, Affiant prays that a search warrant for the subject property will issue which

dispenses with the “knock and announce” requirement.

Respectfully submitted,

Special Agent, FBI

Subscribed and sworn to before me on May 3 [ , 2019.

Usk? Jr

Hon. Mark E. Ford
United States Magistrate Judge

 

 

17
